 Case: 1:18-cv-00323-SJD-KLL Doc #: 32 Filed: 02/05/19 Page: 1 of 3 PAGEID #: 291



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

                                               )
ESCORT, INC.,                                  )
                           Plaintiff,          )    Case No. 1:18-cv-00323-SJD-KLL
v.                                             )
                                               )    Judge Susan J. Dlott
NOLIMITS ENTERPRISES, INC.,                    )    Magistrate Judge Karen L. Litkovitz
                                               )
                           Defendant.          )
                                               )

        ESCORT’S NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING
            DEFENDANT’S PARTIAL MOTION TO DISMISS (Dkt. 19)

       Attached hereto as Exhibit 1 is a copy of the recent decision by the United States District

Court for the Northern District of Texas in Escort, Inc. v. Uniden America Corporation, Case

No. 3:18-CV-0161-N, denying Defendant Uniden’s motion to dismiss as to U.S. Patent No.

RE39,038 (“the ʼ038 patent”) pursuant to 35 U.S.C. § 101 based on the court’s finding that the

claims of the ʼ038 patent are not directed to an abstract idea. This ruling relates to Defendant

NoLimits Enterprises, Inc.’s pending Partial Motion to Dismiss (Dkt. 19).




                                                1
 Case: 1:18-cv-00323-SJD-KLL Doc #: 32 Filed: 02/05/19 Page: 2 of 3 PAGEID #: 292



Dated: February 5, 2019              Respectfully submitted,

                                     /s/ John D. Luken
                                     John D. Luken
                                     DINSMORE & SHOHL LLP
                                     255 E. Fifth Street, Suite 1900
                                     Cincinnati, OH 45202
                                     Telephone: (513) 977-8200
                                     Facsimile: (513) 977-8323
                                     E-Mail: john.luken@dinslaw.com

                                     Edward R. Nelson, III
                                     E-Mail: ed@nbafirm.com
                                     NELSON BUMGARDNER ALBRITTON
                                     3131 West 7th Street, Suite 300
                                     Fort Worth, TX 76197
                                     Telephone: (817) 377-9111
                                     Facsimile: (817-377-3485

                                     Timothy E. Grochocinski
                                     E-Mail: tim@nbafirm.com
                                     Joseph P. Oldaker
                                     E-Mail: joseph@nbafirm.com
                                     NELSON BUMGARDNER ALBRITTON
                                     15020 S. Ravinia Ave., Suite 29
                                     Orland Park, IL 60462
                                     Telephone: (708) 675-1975
                                     Facsimile: (708) 675-1786


                                     COUNSEL FOR PLAINTIFF




                                        2
 Case: 1:18-cv-00323-SJD-KLL Doc #: 32 Filed: 02/05/19 Page: 3 of 3 PAGEID #: 293



                                CERTIFICATE OF SERVICE

        On February 5, 2019, I electronically submitted the foregoing document with the clerk of
court for the U.S. District Court, Southern District of Ohio, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                              /s/ John D. Luken
                                              John D. Luken




                                                 3
